United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                               Appellee

                                      v.

                         Ricky K. NGO
             Lance Corporal (E-3), U.S. Marine Corps
                           Appellant
                          _________________________

                              No. 201800309
                          _________________________

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                          Decided: 25 January 2019
                          _________________________

       Military Judge: Lieutenant Colonel Emily A Jackson-Hall, USMC
   Approved Sentence: Reduction to E-1, confinement for six months, 1
   and a bad-conduct discharge. Sentence adjudged 16 July 2018 by a
   special court-martial convened at Camp Lejeune, North Carolina,
   consisting of a military judge sitting alone.
           For Appellant: Captain Bree A. Ermentrout, JAGC, USN.
                      For Appellee: Brian K. Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1 The Convening Authority suspended confinement in excess of 120 days
pursuant to a pretrial agreement.
                    United States v. Ngo, No. 201800309


              Before FULTON, HITESMAN, and ATTANASIO,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2